           Case 2:13-cv-00777-BJR Document 157 Filed 03/02/21 Page 1 of 4



 1
                                              THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9
     COINLAB, INC., a Delaware Corporation,         Case No. 2:13-cv-00777-BJR
10
            Plaintiff,                              NOTICE OF WITHDRAWAL OF
11                                                  COUNSEL
            v.
12

13   MT. GOX KK, a Japanese corporation and
     TIBANNE KK, a Japanese corporation,
                                                    (Clerk’s Action Required)
14
            Defendants/Counterclaim-Plaintiffs,
15
            v.
16
     COINLAB, INC., a Delaware Corporation,
17
            Counterclaim-Defendant.
18

19   TO: THE CLERK OF THE COURT:
20   AND TO: ALL PARTIES THROUGH THEIR COUNSEL OF RECORD:
21       PLEASE TAKE NOTICE that Melanie L. Mayer hereby withdraws as counsel of
22   record for Defendant Mt. Gox KK in this action.
23       Brian D. Buckley of Fenwick & West LLP will appear as counsel of record for
24   Defendant Mt. Gox KK in this action. A separate Notice of Appearance of Counsel will be
25   filed for Mr. Buckley.
26       This case is currently stayed (see Dkt. No. 123) and this notice is therefore timely under
27   Local Rule 83.2(b).
28
     NOTICE OF WITHDRAWAL OF COUNSEL – 1                              FENWICK & WEST LLP
     Case No. 2:13-cv-00777-BJR                                      1191 SECOND AVENUE, 10TH FLOOR
                                                                       SEATTLE, WASHINGTON 98101
                                                                        telephone (206) 389-4510
                                                                         facsimile (206) 389-4511
          Case 2:13-cv-00777-BJR Document 157 Filed 03/02/21 Page 2 of 4



 1       Dated this 2nd day of March, 2021.
 2                                    FENWICK & WEST LLP
 3
                                      By: s/ Melanie L. Mayer
 4
                                          Melanie L. Mayer, WSBA No. 36971
 5                                        1191 Second Avenue, 10th Floor
                                          Seattle, WA 98101
 6                                        Phone: 206-389-4510
                                          Fax:     206-389-4511
 7                                        Email: mmayer@fenwick.com
 8                                            Attorney for Defendant and Counterclaimant
                                              Mt. Gox KK
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF WITHDRAWAL OF COUNSEL – 2                             FENWICK & WEST LLP
     Case No. 2:13-cv-00777-BJR                                     1191 SECOND AVENUE, 10TH FLOOR
                                                                      SEATTLE, WASHINGTON 98101
                                                                       telephone (206) 389-4510
                                                                        facsimile (206) 389-4511
           Case 2:13-cv-00777-BJR Document 157 Filed 03/02/21 Page 3 of 4



 1                                 CERTIFICATE OF SERVICE
 2        I hereby certify that on March 2, 2021, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system which will send notification of such filing to

 4 the email addresses denoted on the attached Electronic Mail Notice List, and I hereby certify

 5 that I have mailed the foregoing document or paper via overnight courier to the non-CM/ECF

 6 participants indicated below.

 7        I certify under penalty of perjury under the laws of the United States of America that
 8 the foregoing is true and correct.

 9    Edgar Guy Sargent                                     By E-Service
      Floyd G. Short                                        United States Mail, First Class
10                                                          By Messenger
      Lindsey N. Godfrey-Eccles
                                                            By Facsimile
11    Susman Godfrey LLP                                    By Overnight Courier
      1201 Third Ave., Suite 3800                           By Email
12    Seattle, WA 98101
      Tel: 206-516-3880
13    Email: esargent@susmangodfrey.com
14            fshort@susmangodfrey.com
              lngodfrey@susmangodfrey.com
15
      Attorneys for Plaintiff and Counter
16    Defendant CoinLab, Inc.
17                                                          By E-Service
      Roger M. Townsend
      BRESKIN JOHNSON & TOWNSEND PLLC                       United States Mail, First Class
18                                                          By Messenger
      111 Third Avenue, Suite 2230
                                                            By Facsimile
19    Seattle, WA 98101                                     By Overnight Courier
      Ph: (206)652-8660                                     By Email
20    Fax: 206-652-8290
      Email: rtownsend@bjtlegal.com
21

22    Attorney for Plaintiff CoinLab, Inc.

23

24

25

26

27

28
     NOTICE OF WITHDRAWAL OF COUNSEL – 3                             FENWICK & WEST LLP
     Case No. 2:13-cv-00777-BJR                                     1191 SECOND AVENUE, 10TH FLOOR
                                                                      SEATTLE, WASHINGTON 98101
                                                                       telephone (206) 389-4510
                                                                        facsimile (206) 389-4511
          Case 2:13-cv-00777-BJR Document 157 Filed 03/02/21 Page 4 of 4



 1   Mark Karpeles                                 By E-Service
     Tibanne KK                                    United States Mail, First Class
 2   Level 15-F, Cerulean Tower                    By Messenger
                                                   By Facsimile
 3   26-1 Sakuragaoka-cho                          By Overnight Courier
     Shibuya-ku, TOKYO 150-8512, JAPAN             By Email
 4   Tel: 81 3 4520 6200
     Email: mark@tibanne.com
 5
     Defendant/Counterclaimant
 6
     Tibanne KK, Pro Se
 7

 8                               FENWICK & WEST LLP

 9
                                 By: s/ Melanie L. Mayer
10                                  Melanie L. Mayer, WSBA No. 36971
                                    1191 Second Avenue, 10th Floor
11                                  Seattle, WA 98101
                                    Phone: 206-389-4510
12                                  Fax: 206-389-4511
                                    Email: mmayer@fenwick.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF WITHDRAWAL OF COUNSEL – 4                   FENWICK & WEST LLP
     Case No. 2:13-cv-00777-BJR                           1191 SECOND AVENUE, 10TH FLOOR
                                                            SEATTLE, WASHINGTON 98101
                                                             telephone (206) 389-4510
                                                              facsimile (206) 389-4511
